—In a negli*611gence action to recover damages for injury to property, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Henry, J.), entered March 24, 1993, which, upon a jury verdict, is in favor of the defendant. The plaintiff’s notice of appeal from the order dated March 3, 1993, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
On the night of February 14, 1987, there was an explosion at 225 Broadway, Huntington Station, New York, where the appellant stored religious artifacts. The artifacts were destroyed as a result of the explosion, which the plaintiff contends was a gas explosion caused exclusively by the defendant’s negligence. The evidence adduced at trial shows that there was no gas odor in or around the premises prior to the explosion and that the defendant’s investigation after the explosion did not reveal the presence of natural gas. Although the plaintiff proffered evidence suggesting that the gas piping in the building was defective, this evidence was contradicted by the defendant’s expert, a metallurgical engineer.
We reject the plaintiff’s contentions that the jury’s verdict is not supported by legally sufficient evidence (see, Cohen v Hallmark Cards, 45 NY2d 493) and that the verdict is against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129).
The plaintiff has failed to preserve for appellate review its claim of error with respect to the trial court’s response to an inquiry that was made by the jury during its deliberations (see, Brodeur v Cooper, 182 AD2d 666). In any event, the court’s response was proper. Balletta, J. P., Ritter, Copertino and Pizzuto, JJ., concur.